internal_revenue_service national_office technical_advice_memorandum index uil numbers mar control number tam-111325-98 district directors office taxpayer's name taxpayer's id number taxpayer's address tax_year ended date of conference legend x taxpayer year year year b issues when is a bank's liability for payment of its deposit insurance assessment relating to the first semiannual period of year fixed under the all_events_test of sec_461 of the internal_revenue_code b35 tam-111325-98 if the bank's liability for payment of its deposit insurance assessment was fixed on december year should the payments be currently deducted under sec_162 of the code or capitalized under sec_263 conclusions the bank's liability for payment of its deposit insurance assessment relating to the first semiannual period of year was not fixed until january year under the all_events_test of sec_461 of the code because of the answer reached in the first issue we need not address this second issue facts x is the parent company of a number of bank holding_companies which own all the stock of fourteen banks in various states x the bank holding_companies and the fourteen banks are all members of an affiliated_group_of_corporations that file consolidated federal_income_tax returns each of the fourteen banks hereinafter collectively referred to as taxpayer are insured depository institutions subject_to the requirements of the federal deposit insurance act fdia u s c et seq taxpayer uses an accrual_method of accounting and files its federal_income_tax return on a calendar_year basis the fdia requires banks to insure customer deposits through the bank insurance fund bif which is administered by the federal deposit insurance corporation fdic during the years at issue taxpayer was a member of the bif in order to maintain its status as an insured bank the fdic regulations in effect during year required each bank to compute and pay the amount of the semiannual assessment due for the current semiannual period as shown on its certified statement for such period c f_r payments for assessments covering the period january year through june year along with signed certified statements showing the actual computations were due on or before january year c f_r and the assessment amount was computed by multiplying a bank's average assessment base for the prior semiannual period by one-half the annual assessment rate c f_r the annual assessment rate applicable for the first semiannual period of year for each bank was determined by the fdic and communicated by december of year the average assessment base for the first semiannual period of year was the average of the deposits shown on a bank's quarterly reports of condition dated september year and december year aal tam-111325-98 a bank must give notice of its decision to terminate its insured status at least days before the effective date of the termination u s c a if a bank does terminate its insured status and its deposit liabilities are assumed by another insured bank the terminating bank must file a final certified statement and pay the normal assessment on its deposits unless the deposits are assumed by a newly insured bank in which case the terminating bank is not required to file certified statements or pay any assessment for the deposits assumed after the semiannual period in which the assumption occurs or the assuming bank agrees to fulfill the terminating bank’s obligation to file the certified statement and pay the assessment c f_r a if a bank terminates its insured status and its deposit liabilities are not assumed by another insured bank the terminating bank must continue to file certified statements and pay assessments for the period its deposits are insured the terminating institution is not required to file further certified statements or to pay further assessments after the bank has paid in full its deposit liabilities c f_r b new fdic regulations were issued in december of year and were effective for the period beginning on july year these new regulations generally changed the assessment payment dates and computation periods and provided that an institution could elect to prepay on december year its first quarterly payment for the semiannual period beginning january year taxpayer maintains that although not formally announced by the end of year the fdic had established a procedure in which it would accept from a bank in december payment of its estimated assessment due for the first half of year prior to the filing of the certified statement for institutions that paid prior to december year the fdic still required the institutions to complete and file the certified statement by january year calculating the assessment in the normal fashion by subtracting the estimated paid assessment from the total assessment due as shown on the certified statement by letter dated december year taxpayer received notification from the fdic of its assessment rate for the first semiannual period of year using a copy of a certified statement taxpayer estimated the amount of its insurance assessment that would be due in january of year on december year taxpayer prepaid approximately dollar_figureb million of deposit insurance to the fdic for insurance covering the period january year through june year even though the payment and related certified statement were not due until january year the signed certified statement which showed the computation of the actual liability of the taxpayer for the semiannual period was not submitted until january of year the total amount_paid in december was deducted from the total amount due on its year federal_income_tax return taxpayer deducted the dollar_figureb million prepayment for years prior to year taxpayer paid the assessment in january of the semiannual period to which the assessment related and deducted the payment in that same year for financial report aad tam-111325-98 purposes the assessment payments were capitalized to an account titled prepaid fdic insurance and amortized monthly to an fdic insurance expense account law and analysis sec_461 of the code provides generally that the amount of any deduction or credit shall be accounted for in the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 of the income_tax regulations provides in part that under an accrual_method of accounting a liability as defined in sec_1_446-1 is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability applicable provisions of the code the income_tax regulations and other guidance published by the secretary prescribe the manner in which a liability that has been incurred is taken into account for example sec_162 provides that a deductible_liability is generally taken into account in the taxable_year incurred through a deduction from gross_income asa further example under sec_263 or sec_263a a asset having a useful_life extending substantially beyond the close of the taxable_year is taken into account in the taxable_year incurred through capitalization within the meaning of 263a-1t a and may later affect the computation of taxable_income through depreciation or otherwise over a period including subsequent taxable years in accordance with applicable code sections and guidance published by the secretary liability that relates to the creation of an sec_461 of the code provides that the all_events_test is met if all events have occurred which determine the fact of liability and the amount of such liability can be determined with reasonable accuracy sec_461 of the code generally provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 of the code provides that in the case of a liability not described in sec_461 b or c economic_performance occurs at the time determined under regulations prescribed by the secretary sec_1_461-4 of the regulations provides that in the case of liabilities described in paragraphs g through of this section economic_performance tam-111325-98 occurs when and to the extent that payment is made to the person to which the liability is owed sec_1_461-4 of the regulations provides in part that if the liability of a taxpayer arises out of the provision to the taxpayer of insurance economic_performance occurs as payment is made to the person to which the liability is owed sec_1_461-4 of the regulations generally provides that for payment liabilities for which payment is economic_performance under paragraph g of this section the requirement applies to liabilities that would be allowable as a deduction or otherwise incurred for taxable years beginning after date thus a liability is incurred and can be taken into account by taxpayers using an accrual_method of accounting in the taxable_year in which the following three requirements are met all events have occurred to establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability first two requirements are referred to as the all_events_test sec_1_461-1 the sec_461 the agent questions whether the first requirement of the all_events_test was met on december year or at some point in january of year the agent argues that the fact of liability was not fixed until january year which was the due_date for the payment and the signed certified statement the agent believes that the last events fixing the fact of liability are submission of the signed certified statement and the provision of insurance coverage by the fdic which does not begin until january of year the agent is not questioning whether economic_performance has occurred or whether reasonable accuracy the second requirement of the all_events_test was met the taxpayer basically argues that the fact of liability was fixed on december year under fdic law because it was in existence as an insured bank on that date and it had deposits at the end of the final two quarters of year the taxpayer argues that the only circumstances in which it would not have been liable on december year for the insurance assessment covering the first semiannual period for year would have been either if they had terminated by december year and paid all their deposit liabilities or had been merged into another insured institution because neither of those events occurred by december year taxpayer argues it was certain to be insured on january year and thus subject_to the insurance assessment for the first six months of year it is fundamental to the all_events_test that although expenses may be deductible before they have become due and payable liability must first be firmly established 481_us_239 taxpayers may not 22ag tam-11 deduct a liability that is contingent or an estimate of anticipated expenses if the estimate is based on events that have not occurred by the close of the taxable_year d to satisfy the all_events_test a liability must be final and definite in amount fixed and absolute and unconditional see 476_us_593 the issue in this case is what event fixes the taxpayer's liability for the insurance assessment which covers the first semiannual period of year in 481_us_239 an accrual_method taxpayer self-insured its liability for its employee medical_care plan the taxpayer established a reserve at the end of the year for its obligation to reimburse employees for medical_care already received by the employees from third parties but for which reimbursement claims had not yet been filed the taxpayer deducted the amount of its estimated liability in this reserve_account at the end of the tax_year as an accrued expense the supreme court held that the last event necessary to fix liability was submission of a claim form by an employee not receipt of medical_care and thus the first prong of the all_events_test was not met because the last event necessary to fix that liability had not occurred by the end of that year the court noted that some individuals might not file a claim for reimbursement because of oversight procrastination confusion over the coverage provided or fear of disclosure to the employer of the extent or nature of the services received thus the court reasoned that the filing of a claim was not a mere technicality but a condition_precedent to liability on the part of the taxpayer in 476_us_593 the supreme court addressed whether the casino taxpayer could deduct an accrued liability for progressive jackpot amounts shown on payoff indicators on progressive slot machines at the end of its taxable_year pursuant to state law registered jackpot amounts as shown on the payoff indicators were recorded daily and could not be reduced until jackpot was paid the supreme court held that the last event fixing the casino’s liability was the last play of the slot machine before the end of the casino’s tax_year because that event fixed the jackpot amount irrevocably under state law thus the court held that the all_events_test was met and a casino could accrue the amount of the jackpot guaranteed for payment on progressive slot machines even though the winning pull had not occurred and the jackpot had not been won by the end of the tax_year the court noted that the identity of the eventual winner of a jackpot was irrelevant to the existence of the liability and the fact that there was an extremely remote and speculative possibility that the jackpot might never be won did not change the fact that as a matter of state law the taxpayer had a fixed liability there is always a possibility of course that a casino may go out of business or surrender or lose its pe tam-111325-98 license or go into bankruptcy with the result that the amounts shown on the jackpot indicators would never be won by playing patrons but this potential nonpayment of an incurred liability exists for every business that uses an accrual_method and it does not prevent accrual id pincite revrul_80_230 1980_2_cb_169 addresses the proper year in which a bank can accrue its liability for a semiannual assessment by the comptroller of the currency to pay the expenses of bank examinations the issue is whether the bank a taxpayer using an accrual_method for reporting its income on a calendar_year basis can accrue on date the semiannual assessment required to be paid to the comptroller of the currency for the first semiannual period beginning date the assessment was based on the total assets of the bank as shown on the bank's date report of condition and was due on or before date applicable comptroller of the currency regulations provided that each bank subject_to the jurisdiction of the comptroller of the currency on the date of the second or fourth condition reports is subject_to the full assessment for the next 6_month period without proration for any reason the semiannual assessment for the first semiannual period of based on the condition reports submitted for the fourth reporting_period ending date was sent to the comptroller of the currency with the required_payment on date under these facts the ruling holds that all the events that determine the fact of liability for the semiannual assessment occur as of date and not as of date the ruling notes that although the semiannual assessment is based on the date report of condition it is not payable until date and is for the 6-month period beginning date we believe the facts of the present case are indistinguishable from the facts of revrul_80_230 similar to revrul_80_230 the taxpayer is attempting to accrue a liability for a payment which is for insurance coverage to be provided in a future taxable_year with respect to deposits on hand in the future taxable_year the taxpayer has no obligation under the fdia or the fdic regulations to pay the insurance assessment unless it is in existence on january year and it has customer deposits on hand on that date that will be insured by the fdic the taxpayer's obligation is not fixed and absolute nor is it unconditional as of december of year see c f_r b which limits a terminating bank’s obligation to file certified statements and pay assessments only for the period its deposits are insured thus following the analysis of revrul_80_230 we do not believe that all events necessary to fix the liability for the insurance assessment relating to the first semiannual period of year have occurred until january year 2d tam-111325-98 the taxpayer argues that the conclusion in revrul_80_230 is erroneous because the comptroller of the currency regulations provided that each bank subject_to the jurisdiction of the comptroller of the currency on the date of the second or fourth condition reports is subject_to the full assessment for the next 6_month period without proration for any reason according to the taxpayer the bank in revrul_80_230 would be subject_to the jurisdiction of the comptroller of the currency on date unless the bank had converted to a state charter ceased to do business or merged with another institution thus the taxpayer argues that under applicable banking laws the liability for the examination fee relating to the first semiannual period of was fixed on date since none of these events occurred and thus the bank was subject_to the jurisdiction of the comptroller of the currency on that date despite the taxpayer's argument however the conclusion reached in revrul_80_230 is based on the fact that the event fixing the liability the required performance or other event occurs as of date the ruling indicates that the event fixing the liability for the assessment was the required performance of bank examinations covering the first semiannual period of and not the filing of the date report of condition or the payment_date of date thus the analysis of revrul_80_230 requires the conclusion that the taxpayer's liability for insurance assessments covering the first semiannual period of year is not fixed until january year as the last event fixing the liability-the existence of deposits owned by the taxpayer requiring insurance coverage-does not occur until that time in the ruling payment was not made until january the taxpayer the taxpayer also argues that because revrul_80_230 was issued before enactment of the economic_performance rules the analysis of the ruling is no longer relevant ’ argues that because it made the payment in december of year its facts are distinguishable from revrul_80_230 we do not believe application of the economic_performance rules changes the all events analysis of revrul_80_230 even if the bank in that ruling had made payment of the semiannual assessment the ruling’s conclusion that all events was not met until date would still stand because the payment was for future bank examinations covering the period beginning january generally the economic_performance test of sec_461 of the code is effective date the date of enactment of the deficit reduction act sec_1_461-4 of the regulations provides that the payment requirement for payment liabilities under sec_1_461-4 applies to liabilities that would otherwise be deductible or incurred for taxable years beginning after date tam-11 the regulations at sec_1_461-4 make clear the fact that payment constitutes economic_performance in the presence of a payment_liability however payment does not serve to fix the liability which must be established independently as a consequence of the all_events_test absent the existence of the liability therefore payment alone will not suffice to permit the taxpayer to accrue a deduction thus revrul_80_230 remains as a valid and pointed illustration of when the liability of the taxpayer for deposit insurance becomes fixed moreover the taxpayer argues that its liability is fixed pursuant to the fdia and the fdic regulations and thus its situation is similar to the casino's obligation in hughes properties the taxpayer argues that its liability is imposed under the fdic regulations on the basis of facts which could not change after the end of the year and the fact that it might cease operations before january of year is irrelevant for purposes of the all_events_test we do not think the state law fixing liability in the hughes properties case is analogous to the fdia or the fdic regulations in this case in hughes properties the last pull of the slot machine at the end of the casino’s taxable_year established the exact amount as shown on the payoff indicator that the casino would have to pay at a future date the last pull irrevocably fixed the casino’s liability at the end of the tax_year under state law and only the identity of the actual winner was unknown at that time in this case the event which corresponds to the last pull in the hughes properties case is the provision of insurance coverage by the fdic and the existence of deposit liability of the taxpayer as of january year in hughes properties the fact that the casino might go out of business in the in this case the fact next taxable_year did not defeat the existence of a fixed liability that the taxpayer might go out of business in the next taxable_year could cause taxpayer to not be liable for the first semiannual assessment of year for example assume that a bank had not paid its first semiannual assessment yet and on january the bank terminates its insured status the fdic regulations provide that if a bank terminates its insured status and its deposit liabilities are assumed by another insured bank the terminating bank does not have to file a final certified statement and pay the normal assessment on its deposits if the assuming bank agrees to fulfill the terminating bank’s obligation to file the certified statement and pay the assessment c f_r a thus in this situation the terminating bank's liability for the first semiannual assessment of the year would be assumed by the assuming bank the fdic is not necessarily concerned about which insured bank pays the assessment as long as an insured bank pays the assessment if there are customer deposits to be insured during the first semiannual period in essence the liability to pay an assessment is fixed with respect to the deposits but the deposits have to be the tam-111325-98 in order for that bank to be liable for deposit liabilities of a particular bank on january the insurance assessment moreover the fdic regulations provide that if a bank terminates and its deposit liabilities are not assumed by another insured bank there is it no liability to pay for deposit insurance after the bank pays off all its depositors or if continues in business and none of the deposits are insured in the next period c f_r b thus there are circumstances in which the fdic regulations clearly relieve the terminating bank of its obligation to file a certified statement and pay the applicable assessment there are circumstances in which the taxpayer could contest its liability for a semiannual assessment and the fdic would have to establish their right to payment from the taxpayer in that semiannual period the taxpayer argues that because it did not terminate by december of year or give notice to the fdic that it intended to terminate by that time and because its deposits were not assumed by another insured bank it was certain to be an insured bank on january of year a taxpayer cannot deduct an estimate of an anticipated expense however no matter it is based on events that have not occurred by the close of how statistically certain if the taxable_year see 481_us_239 thus we believe the analysis of revrul_80_230 requires the conclusion that the taxpayer's liability for payment of its deposit insurance assessment relating to the first semiannual period of year is not fixed under the all_events_test until january year the last event fixing liability is the existence of deposit liability of the taxpayer on january of year and the corresponding provision of insurance coverage by the fdic beginning on january caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent end-
